UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 24, 2011 (June 24, 2011) U.S. ENERGY CORP. (Exact Name of Company as Specified in its Charter) Wyoming 0-6814 83-0205516 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable Former Name, Former Address or Former Fiscal Year,, If Changed From Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): □Written communications pursuant to Rule 425 under the Securities Act □Soliciting material pursuant to Rule 14a-12 under the Exchange Act □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 5:Submission of Matter to a Vote of Shareholders Item 5.07. U.S. Energy Corp. (the “Company”) held its annual meeting of shareholders on Friday, June 24, 2011, at 8:30 a.m. Mountain Time in Riverton, Wyoming.The certified results of the matters voted upon at the meeting, which are more fully described in the Company’s annual proxy statement, are as set forth below: The following nominees for directors were elected by a plurality of votes cast to serve until the terms stated in the Company’s proxy statement filed on Schedule 14A, with the Securities and Exchange Commission on April 27, 2011 (until the 2014 Annual Meeting of Shareholders and until their successors are elected or appointed and qualified): Name of Director Votes For Withheld Robert Scott Lorimer Jerry Wayne Danni Leo A. Heath The result of a shareholders advisory vote on executive compensation (“say-on-pay”) was as follows: Votes For Votes Against Abstain The result of a shareholders advisory vote on the frequency of say-on-pay for executive compensation was as follows: 1 Year 2 Years 3 Years Abstain The shareholders also voted on the ratification of appointment of Hein & Associates LLP, as independent auditors for the fiscal year: Votes For Votes Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. ENERGY CORP. Dated:June 24, 2011 By: /s/ Keith G. Larsen Keith G. Larsen, CEO
